DETAILED ACTION
Election/Restrictions
Newly submitted claims 59-60 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 59-60 are directed towards previously non-elected species xii.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 59-60 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive.
Rejections under 35 USC § 112(f): invoked

Double patenting rejection:
The terminal disclaimer has been approved.  The double patenting rejection is withdrawn.

Rejections under 35 USC § 112(a):
By amendment, previous issues are overcome, however new issues are discussed herein below.

Rejections under 35 USC § 112(b):
By amendment, previous issues are overcome, however new issues are discussed herein below.

Rejections under 35 USC 102(a)(2): Flynn
The remarks take the position that because Flynn is a trimmer it prevents part of the particle beam incident on the trimmer from passing through a target and therefore fails to disclose the amended subject matter.  This has been found unpersuasive.  Paragraph [0100] recites “A user can then use a user input device (e.g., a mouse) to move the trimmer 432 over the screen and position the trimmer at various places, including the spot positions”.  Since the trimmer may be moved to spot positions, the entire particle beam may be incident on the trimmer.  Moreover, paragraph [0018] recites “the thickness and shape of the at least one trimmer can be configured to modify the energy and/or energy spread of the pencil beam. In another aspect, the thickness and the shape of the at least one trimmer is configured to modify the energy and/or energy spread of the pencil beam”.  Thus for a thickness, the plates may allow the radiation beam to pass through the beam-energy absorbing energy to absorb and energy of the beam and to cause the radiation beam to exit the beam-energy absorbing material at an energy reduced.  That is, since Flynn teaches the trimmer may modify the energy, the trimmer allows a beam to pass therethrough reducing the energy of the beam via the material of the trimmer.   This is further supported in paragraph [0077] which teaches the pencil beam will not be stopped by the trimmer due to thickness but will have  a modified longitudinal phase space (i.e. attenuating energy).  Additionally, see paragraph [0020] for reciting “a driving controller for controlling the driving mechanism of each trimmer to place the trimmer at a pre-defined position for the interception of the pencil beam. The pre-defined positions can correspond to positions for intercepting the beam while performing a spot irradiation”.
Therefore, even as amended, Flynn still anticipates the claims.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 51 requires a first absorbing means and a second absorbing means.  Each limitation is interpreted under 35 USC § 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 45 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 requires “the radiation beam is controlled by a control system” lacks written description.  Specifically, paragraph [0224] of the published application recites “ the scanning magnet is controllable in one or more (e.g., at least two) dimensions (e.g., Cartesian XY dimensions) to direct the particle beam across a part (e.g., a cross-section) of an irradiation target. An ion chamber detects the dosage of the beam and feeds-back that information to a control system to adjust beam movement”.
That is, the scanning magnets are controlled by a control system to adjust beam movement.  There is no disclosure for a controller without scanning magnets to adjust the beam movement.  Therefore, the 39 lack support for the full scope of the claim.  For instance, it would be unclear how a control system consisting of only a computer could control a radiation beam without the disclosed scanning magnets.
Moreover, claim 39 lacks written description for a first or second plate that is controllable by a control system.  The control system itself is not disclosed to directly control the plates, rather the control system controls the motors that actuate the plates ([0224]).  
The specification does not show that the applicant had possession of a control system that can control the movement of the beam or the position of the plates.  The movement of the beam requires scanning magnets and the movement of the plates requires motors.  Each of the scanning magnets and the motors receives information from a control system respectively to make adjustments to beam motion and plate position.  It is unclear how a control system could by itself make adjustments to plate or beam position without some means of making adjustments, such as the disclosed scanning magnets and motors.  Lastly, newly added claim 60 makes the distinction between the control system and scanning magnet by requiring the radiation beam to move by a scanning magnet.  This suggests that the beam is not controllable by the control system directly, but rather by the scanning magnets that are controllable by the control system.
Claim 45 is rejected by virtue of its dependency on a rejected base claim.  
Claim 51 is commensurate in scope with claim 39 and thus fails to meet the written description requirement for the same reasons above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 45 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 is vague and indefinite because it is unclear how a control system can control beam movement and plate positions.  As discussed above, scanning magnets are controlled by the control system to move the beam and motors are controlled by a control system to move the plates.  It is not clear how a control system (i.e. a computer) could control either beam position or plate position.
Claim 45 is rejected by virtue of its dependency on a rejected base claim.  
Claim 51 is commensurate in scope with claim 39 and thus indefinite for the same reasons above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39, 45 and 51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Flynn (US pgPub 2016/0199667) (interpreting the trimmers to be the claimed energy degrader).
Regarding claim 39, Flynn teaches an energy degrader ([0018] “the thickness and shape of the at least one trimmer can be configured to modify the energy and/or energy spread of the pencil beam. In another aspect, the thickness and the shape of the at least one trimmer is configured to modify the energy and/or energy spread of the pencil beam.”) comprising: 
a first plate comprised of a beam-energy absorbing material ([0018] at least one trimmer modify the energy, thus requiring energy absorbing material, paragraph [0077] teaches the trimmer can have a fixed constant thickness as a rectangular shape (i.e. rectangular plate)) that is controllable by a control system to move across at least part a beam field in a first direction while a radiation beam is incident on a surface of the first plate ([0020] “a driving controller for controlling the driving mechanism of each trimmer to place the trimmer at a pre-defined position for the interception of the pencil beam. The pre-defined positions can correspond to positions for intercepting the beam while performing a spot irradiation”.  Since trimmer intersects the beam during spot irradiation it moves in a first direction of the beam field while radiation is incident (intercepting) the surface of the trimmer) and while the radiation beam is controlled by the control system to move across the surface of the first plate ([0100] teaches “. A user can then use a user input device (e.g., a mouse) to move the trimmer 432 over the screen and position the trimmer at various places, including the spot positions, as well as move the spot positions themselves”.  Since the trimmer can be moved to various places and the spot positions can be moved via an input device, the controller is capable of (i.e. controllable) to move the trimmer while the radiation beam is moved across the surface of the trimmer), where movement of the radiation beam across the surface of the first plate is at least partly in the first direction (since the spot positions and trimmer positions are selected ([0100]), the controller is capable of selecting positions such that the beam spot moves across the surface of a trimmer in the same direction of motion of the trimmer.  Motions of trimmer actuated by drives in figure 7 for instance and scanning system 54 controls the beam spot positions), and 
a second plate ([0018] “at least one trimmer” figure 8 shows two trimmers movable along parallel axes.  Plate see discussion above) comprised of a beam-energy absorbing material ([0018] see discussion above) that is controllable by the control system to move across at least part of the beam field while the radiation beam is incident on the surface of the first plate ([0020] teaches control system to move each trimmer, [0101] teaches two trimmers similar to figure 7 discussed in paragraph [0100].  As discussed above, since paragraph [0100] teaches input to position the trimmer at various places, the second trimmer is capable of moving while the spot beam is incident on the first trimmer), the second plate being controllable by the control system to trail or to lead the first plate in the first direction (via user input the second trimmer could be pre-defined to follow the first ([0100]-[0101])) such that the radiation beam does not pass through the second plate during at least part of movement of the first plate and the second plate (via user input the controller could be make predefined positions to facilitate such movement possible.  MPEP 2114 (I) recites “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”  In the instant case, Flynn teaches a structure (i.e. structure and controller) capable via user input to perform the claimed functions, therefore the claim is not distinguished over Flynn)
wherein the beam-energy absorbing material of the first plate and the second plate is configured to allow the radiation beam to pass through the beam-energy absorbing material ([0020] teaches a plurality of trimmers and placing the trimmer for interception of the pencil beam while performing a spot irradiation, same for paragraph [0101] and [0018]/[0077], see note below1), to absorb an energy of the radiation beam ([0018], [0077]), and to cause the radiation beam to exit the beam-energy absorbing material at an energy that is reduced relative to an energy of the radiation beam incident on the surface of the first plate or on a surface of the second plate ([0077]/[0018], note in [0077] remaining portions of the beam will have a modified energy, thus reduced energy when incident the surface of the first plate).
Regarding claim 45, Flynn teaches wherein the second structure is controllable by the control system to trail the first structure during movement (see discussion above with respect to paragraphs [0020] and [0100]-[0101]).
Claim 51 is commensurate in scope and therefore rejected as discussed above in claim 39.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1[0077] “by using a trimmer 42 that includes portions having a water equivalent thickness that is smaller than the water equivalent range of the pencil beam 20, the pencil beam 20 will not be stopped in such portions of the trimmer 42, but the remaining pencil beam 20 will have a modified longitudinal phase space. For example, the energy of the remaining beam can be shifted by a given amount or the energy distribution of the remaining beam can be modified. For modifying the longitudinal phase space, the trimmer 42 can have either a fixed constant thickness (e.g., a trimmer 42 with a rectangular shape) ”
        Note constant thickness with a water equivalent thickness smaller than the water equivalent range of the pencil beam results in the material of the first plate configured to allow the beam to pass through the material.  See also paragraph 0018 for thickness to modify energy of the pencil beam.